Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:
In claim 18, line 1, ‘the second pavement’ should read “the second pavement bar”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitations "the surface" in lines 8-9. There is insufficient antecedent basis for these limitations in the claim. It is not clear which surface is mentioned. Claim 1 is indefinite.
	Claim 1 recites the limitations “the second pavement bar” in lines 1-2 from bottom. It is unclear where these limitations come from. In claim 16 (depended on claim 1), a second pavement bar is introduced. For examination purpose, the second pavement bar in claim 1 is corrected to ‘the second plurality of lugs’. Claim 1 is indefinite.   
 	Claims 2-20 depended on claim 1 are rejected as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonko (US 5,464,050).
Regarding claim 1, Bonko discloses that, as illustrated in Figs. 5 and 6B, a tire for positioning a vehicle on a surface comprising:
a first sidewall (as shown in Fig. 5);
 a second sidewall (as shown in Fig. 5); and 
a tread (Fig. 5, item 32) extending between the first sidewall and the second sidewall, the tread comprising a fist pavement bar (Fig. 6B, item 50B (col. 5, lines 12-15)) and a first plurality of lugs (Fig. 6B, item 50A (col. 5, lines 12-15)) disposed between the first sidewall and the first pavement bar and a second plurality of lugs (Fig. 6B, item 50C (col. 5, lines 12-15)) disposed between the second sidewall and the first pavement bar, the tread comprising a first lateral shape at a first inflation pressure so that the first pavement bar touches a surface (As illustrated in Figs. 5 and 6A, when the tire has a first inflation pressure, there is an arc 28 (col. 4, lines 25-26]) formed under the tread 32. At the same time, the tread 32 has an arc shape as well. As can be seen from Figs. 5 and 6A, under this type of condition, the first pavement bar 50B will contact a surface (ground)), the tread comprising a second lateral shape at a second pressure less than the first inflation pressure so that the first plurality of lugs, the first pavement bar and the second plurality of lugs contact the surface (If a second pressure in the tire is near ambient air pressure (less than the first inflating pressure), the tire will be flat and the first plurality of lugs, the first pavement bar and the second plurality of lugs contact the surface (ground)).    
Regarding claim 2, Bonko discloses that, as illustrated in Figs. 2 and 6B, the first pavement bar is discontinuous in a plurality of center bar portions.
Regarding claim 16, Bonko discloses that, as illustrated in Figs. 2 and 6A, the tread comprising a second pavement bar (Fig. 6A, item 50C (col. 5, lines 12-15)).
Regarding claims 17-18, Bonko discloses that, as illustrated in Figs. 2 and 6A, the second pavement bar is discontinuous in a plurality of center bar portions and the second pavement bar disposed adjacent to the first pavement bar (as shown in Fig. 6A) (related to claim 18).
Regarding claim 19, Bonko discloses that, a rubber tread 32 disposed radially outwardly of the carcass 21 (col. 2, lines 8-10). At this point, Bonko discloses the second pavement bar comprises a same material (rubber) as the first pavement bar.
Regarding claim 20, Bonko discloses that, as illustrated in Figs. 2 and 6A, the first plurality of lugs are disposed between the first sidewall and the first pavement bar and the second plurality of lugs are disposed between the second sidewall and the second pavement bar, and first pavement bar comprises a first compound and the second pavement bar comprises the first compound.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonko (US 5,464,050) as applied to claim 1 above, further in view of Mimasu (JP2009137471, English translation provided).
Regarding claims 3-4,14 Bonko does not explicitly disclose that the first pavement bar comprises a first compound and the first plurality of lugs comprises a second compound, different than the first compound.
In the same field of endeavor, tire, Mimasu discloses that, as illustrated in Fig. 1, the pneumatic tire according to (1), wherein ((dynamic storage elastic module E’ of the center portion (i.e., the first pavement bar (portion)))/(dynamic storage elastic module E’ of the shoulder portion (i.e., the first plurality of lugs (portion))) is 1.2 or more (page 2, lines 42-43). Thus, Mimasu discloses that, the first pavement bar comprises a first compound and the first plurality of lugs comprises a second compound, different than the first compound. Mimasu discloses that the first compound is harder than the second compound due to the difference of dynamic elastic modules E’ of different compounds or as a result, the shoulder portions 13b and 13c are softer than the center portion 13a (page 3, lines 37-38) (related to claim 4). Thus, the first compound has higher tread wear than the second compound (related to claim 14).
The claimed the first pavement bar comprises a first compound and the first plurality of lugs comprises a second compound, different than the first compound is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the first compound is harder than the second compound due to the difference of dynamic elastic modules E’ of different compounds comes from Mimasu itself.
Regarding claim 13, the combination does not explicitly disclose the first compound is silica-free. In the same field of endeavor, tire, Puhala discloses that, as illustrated in Fig. 1, rubber compositions of the primary tread cap zone, the central tread cap zone and the lateral tread cap zone (Fig. 1, items 11 and 12 (col. 12, lines 38-40); i.e., the first compound and the second compound), (2) about zero to about 80 phr of precipitated silica (col. 27, lines 16-30). Thus, Puhala discloses that, when zero phr of precipitated silica in the composition of the primary tread cap zone and the central tread cap zone, the first compound is silica-free and the second compound is silica-free.
The claimed the first compound is silica-free and the second compound is silica-free are that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with adding fillers such as silica into the first compound and the second compound comes from Puhala itself.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bonko (US 5,464,050) and Mimasu (JP2009137471, English translation provided) as applied to claim 3 above, further in view of Puhala et al. (US 7,559,348) and Takino et al. (US 5,225,011).
Regarding claim 15, Mimasu in the combination discloses that, the rubber component according to the present invention contains various rubber components. … for example, natural rubber … (page 7, lines 18-20). Thus, at least the rubber composition forming the shoulder portion (i.e., the second compound) comprises natural rubber. 
Further, the combination does not explicitly disclose the first compound comprises a natural rubber and styrene-butadiene rubber blend. In the same field of endeavor, tire, Takino discloses that, as illustrated in Fig. 1, in the radial tire according to the present invention, a rubber composition composed of 50-100% of natural rubber and 50-0% of styrene-butadiene copolymerized rubber compounded with carbon black, silica and silane coupling agent is used at least for the inner portion of the center rubber (i.e., the first compound) (col. 4, lines 34-37). Thus, Takino discloses the first compound comprises styrene butadiene-based rubber and natural rubber blend. 
The claimed the first compound comprises a natural rubber and styrene-butadiene rubber blend and the second compound comprises natural rubber is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with a rubber composition composed of natural rubber and styrene-butadiene copolymerized rubber for the first compound and natural rubber for the second compound comes from Mimasu and Takino themselves.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bonko (US 5,464,050) and Mimasu (JP2009137471, English translation provided) as applied to claim 4 above, further in view of Puhala et al. (US 7,559,348) and Takino et al. (US 5,225,011).
Regarding claim 5, the combination does not explicitly disclose the first compound is silica-free. In the same field of endeavor, tire, Puhala discloses that, as illustrated in Fig. 1, rubber compositions of the central tread cape zone (Fig. 1, item 11 (col. 12, lines 38-40); i.e., the first compound), (2) about zero to about 80 phr of precipitated silica (col. 27, lines 16-30). Thus, Puhala discloses that, when zero phr of precipitated silica in the composition of the central tread cape zone, the first compound is silica-free.
The claimed the first compound is silica-free is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with adding fillers such as silica into the first compound comes from Puhala itself.
Regarding claims 6-7, the combination does not explicitly disclose the first compound comprises a natural rubber and styrene-butadiene rubber blend. In the same field of endeavor, tire, Takino discloses that, as illustrated in Fig. 1, in the radial tire according to the present invention, a rubber composition composed of 50-100% of natural rubber (overlapping claimed range of 35 and 65 parts per hundred) and 50-0% of styrene-butadiene (overlapping claimed range of 35 and 65 parts per hundred) copolymerized rubber (related to claim 7) compounded with carbon black, silica and silane coupling agent is used at least for the inner portion of the center rubber (i.e., the first compound) (col. 4, lines 34-37). 
The claimed the first compound comprises a natural rubber and styrene-butadiene rubber blend is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with a rubber composition composed of 50-100% of natural rubber and 50-0% of styrene-butadiene copolymerized rubber comes from Takino itself.
Regarding claim 8, Bonko in the combination discloses that, as illustrated in Figs. 5 and 6B, a third region extending under the first plurality of lugs, the second plurality of lugs, and the first pavement bar. 
Regarding claim 9, the combination does not explicitly disclose that the third region comprises greater than about 90 parts per hundred natural rubber and less than about 10 parts per hundred rubber styrene-butadiene rubber. In the same field of endeavor, tire, Takino discloses that, as illustrated in Fig. 1, in the radial tire according to the present invention, a rubber composition composed of 50-100% of natural rubber (overlapping claimed range of greater than about 90 parts per hundred natural rubber) and 50-0% of styrene-butadiene (overlapping claimed range of less than about 10 parts per hundred rubber styrene-butadiene rubber) copolymerized rubber compounded with carbon black, silica and silane coupling agent is used at least for the inner portion of the center rubber (i.e., the first compound) (col. 4, lines 34-37). 
The claimed the first compound comprises a natural rubber and styrene-butadiene rubber blend is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with a rubber composition composed of 50-100% of natural rubber (overlapping claimed range of greater than about 90 parts per hundred natural rubber) and 50-0% of styrene-butadiene (overlapping claimed range of less than about 10 parts per hundred rubber styrene-butadiene rubber) copolymerized rubber compounded with carbon black, silica and silane coupling agent is used at least for the inner portion of the center rubber comes from Takino itself.
Regarding claim 10, Bonko does not explicitly disclose that the third region comprises silica, carbon black or pre-coupled silica. Mimasu discloses that, as illustrated in Fig. 1, the pneumatic tire according to (16), wherein the filler is carbon black and/or silica (page 3, line 29).  
The claimed the third region comprises silica, carbon black or pre-coupled silica is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the third region comprises silica, carbon black or pre-coupled silica comes from Mimasu itself.
Regarding claim 11, Bonko does not explicitly disclose that the first compound comprises carbon black. Mimasu discloses that, as illustrated in Fig. 1, the pneumatic tire according to (16), wherein the filler is carbon black and/or silica (page 3, line 29).  
The claimed the first compound comprises carbon black is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the first compound comprises carbon black comes from Mimasu itself.
Regarding claim 12, Bonko does not explicitly disclose that the first compound comprises less than about 2 parts per hundred rubber of sulfur. Mimasu discloses that, as illustrated in Fig. 1, as the vulcanizing agent, sulfur etc. are mentioned. The usage-amount is 0.1-10.0 mass parts as a sulfur content with respect to 100 parts of rubber components (overlapping) (page 8, line 4).  
The claimed the first compound comprises less than about 2 parts per hundred rubber of sulfur is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the first compound comprises sulfur comes from Mimasu itself.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742